       Case 1:18-cv-05399-JMF-KNF Document 40 Filed 10/30/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
                                                         :
PABLO BRUM, BRIANNA BULSKI,                              :
KJERSTI FARET, SARA M. LYONS,                            :   Case No.: 1:18-cv-05399-JMF-KNF
MARISA RAVEL, AND KATIE THIERJUNG                        :
                                                         :
                              Plaintiffs,                :
        v.                                               :
                                                         :
PARAGON DESIGN CORP,                                     :
STEVEN MADDEN, LTD., AND                                 :
ZULILY LLC,                                              :
                                                         :
                        Defendants.                      :
__________________________________________               :


         PLAINTIFFS’ MOTION TO ENFORCE SETTLEMENT AGREEMENT

       Plaintiffs Pablo Brum, Brianna Bulski, Kjersti Faret, Sara M. Lyons, Marisa Ravel, and

Katie Thierjung (“Plaintiffs”) hereby move to enforce the settlement agreement that was reached

at the October 24, 2018 settlement conference before Judge Fox (the “Settlement Conference”).

As addressed in the Memorandum of Law and Declaration filed in support of the instant motion,

Plaintiffs and Defendant Paragon Design Corp. (“Paragon”) not only reached an agreement on

the material settlement terms at the Settlement Conference, they read the material settlement

terms into the record in open Court and the settlement was confirmed by the Court in a later

docket entry.

       Paragon is now refusing to honor the terms of settlement and have forced Plaintiffs to file

the instant motion. Plaintiffs respectfully request that the Court enforce the settlement agreement

and grant Plaintiffs their attorneys’ fees and costs incurred in bringing this motion as well as

interest on the Thirty-Five Thousand Dollar ($35,000) settlement as to Paragon, as well as

whatever additional relief the Court deem just and proper.



                                                  1
         Case 1:18-cv-05399-JMF-KNF Document 40 Filed 10/30/18 Page 2 of 2




Dated:      New York, New York
            October 30, 2018
                                             KUSHNIRSKY GERBER PLLC



                                             By:
                                             Andrew Gerber (AG 0779)
                                             Penelope Fisher-Birch (PFB 8019)
                                             andrew@kgfirm.com
                                             penelope@kgfirm.com
                                             27 Union Square West, Suite 301
                                             New York, NY 10003
                                             (212) 882-1320
                                             Attorneys for Plaintiffs Pablo Brum,
                                             Brianna Bulski, Kjersti Faret, Sara M.
                                             Lyons, Marisa Ravel, and Katie Thierjung




                                         2
